Citation Nr: 0407245	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  03-06 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a low back disability 
diagnosed as osteoarthritis, claimed as secondary to a 
service-connected left knee disability.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Patricia J. Welch, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to 
February 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 decision by the RO.  

The appeal is before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.  

The Board notes that the veteran requested a hearing in 
Washington, DC.  Given the favorable action taken 
hereinbelow, any action on this request will be deferred 
pending further response from the veteran.  



FINDING OF FACT

The veteran's currently demonstrated degenerative lumbosacral 
disease is shown as likely as not to have been caused by the 
service-connected left knee disability.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his low 
back disability manifested by osteoarthritis is proximately 
due to or the result of the service-connected left knee 
disability.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 
C.F.R. § 3.310 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that prior to the veteran's 
claims, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim and require VA to notify the claimant of 
any information not previously provided to the Secretary that 
is necessary to substantiate the claim.  

Given the favorable action taken hereinbelow, further 
discussion of this matter is not required.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003). 

Secondary service connection may be granted for a disability 
that is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310 (2003).  
Secondary service connection may be found when an established 
service-connected condition aggravates a non-service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The veteran contends that his chronic low back condition 
diagnosed as osteoarthritis is caused by his service-
connected left knee disability.  Specifically, he maintains 
that, since his discharge from service, he has had to "do a 
balancing act on my right knee, thereby placing [his] entire 
body out of alignment with extra strain on [his] back."  

The veteran served on active duty from November 1968 to 
February 1970.  The service medical records reflect no 
complaints, treatment or diagnosis of a low back disorder.  

The veteran was hospitalized at a VA medical facility in 
January and February 1973 for complaints of back and left 
knee pain.  The diagnosis was that of lumbosacral strain.  

When examined by VA in December 1974, the veteran was 
diagnosed as having arthrotomy residuals of the left knee 
with moderate anterior, lateral and rotatary instability.  
The veteran was noted to have walked stiffly with a limp on 
the left side.  

The VA medical records show that the veteran was diagnosed 
with low back pain due to osteoarthritis in January 1999 and 
that, from August 2002 until February 2003, he has been 
treated numerous times with injections to control the 
associated chronic low back pain.  

The private MRI study and the X-ray studies of the lumbar 
spine dated in 1999 showed asymmetric facet arthrosis, 
greater on the right than the left, sclerosis of the facet 
joints, L-4, L-5, and S-1.  A CT scan showed osteophytes in 
all facets of L-4 and L-5.  

In a rating decision in September 2002, the RO assigned an 
increased rating of 40 percent for the service-connected left 
knee disability, effective on September 14, 2001.  

On a VA examination in February 2003, the examiner diagnosed 
the veteran with degenerative lumbosacral disease with facet 
arthrosis with pain, requiring narcotics and nerve blocks.  
The examiner stated that the exam showed "baseline 
manifestations of [the veteran's] low back disability without 
significant increase because of left knee problems."  

In January 2004, the veteran submitted two statements 
directly to the Board from private healthcare providers.  The 
first statement, from Brian Randolph, M.D., dated in October 
2003, stated that, in his opinion, the veteran's gait 
abnormality precipitated or added to his osteoarthritis of 
the spine.  

The second statement dated in December 2003 stated that the 
currently existing pain in the veteran's left knee was 
related to the injury that occurred during the veteran's 
military service and that his back condition was more likely 
than not caused by his knee condition.  

When the Board addresses a question that has not been 
addressed by the RO it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby,  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

In the instant case, the Board finds that there is no 
prejudice to the veteran in its consideration of the evidence 
submitted by the veteran directly to the Board in the first 
instance.  

The Board has considered the veteran's contentions as well as 
his medical history.  The Board finds that there is competent 
evidence to show that the veteran's current degenerative 
lumbosacral disease as likely as not was caused by his 
service-connected left knee disability. 

In carefully considering the medical records and opinions, 
the Board finds that the evidence is in equipoise in regard 
to whether the veteran's current low back disability is 
secondary to the service-connected left knee disability.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for degenerative lumbosacral 
disease as secondary to the service-connected left knee 
disability is warranted.  38 U.S.C.A. § 5107(b) (2003).  



ORDER

Service connection for degenerative lumbosacral disease is 
granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



